UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4961



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOEL KATZ,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CR-01-
374)


Submitted:   May 31, 2006                     Decided:   June 8, 2006


Before WILKINS, Chief Judge, and MOTZ and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eric M. Glass, CLARK & GLASS, L.L.P., Rockville, Maryland, for
Appellant. Rod J. Rosenstein, United States Attorney, Joyce K.
McDonald, Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Joel Katz appeals his sentences for several offenses relating

to a fraudulent telemarketing scheme, as well as for bankruptcy

fraud and being a felon in possession of a firearm.         Finding no

error, we affirm.



                                 I.

     This appeal is the second arising from the Government’s case

against Katz.    At the first sentencing, which predated Blakely v.

Washington, 542 U.S. 296 (2004), and United States v. Booker, 543

U.S. 220 (2005), the district court determined that Katz’s offense

level was 28 and that his criminal history category was III,

yielding a sentencing guideline range of 97-121 months.             The

district court imposed a sentence of 97 months imprisonment.

     On appeal, we affirmed Katz’s convictions but concluded that

Katz’s sentence had been imposed in violation of Booker.            See

United States v. Lugo, 131 Fed. Appx. 901, 908 (4th Cir. 2005) (per

curiam).   Prior to vacating the sentence, however, we addressed

several issues regarding the guideline range calculation in light

of “the complexity of this case and in an effort to assist the

district court by narrowing the issues that must be resolved upon

resentencing.”    Id. at 908 n.7.       We determined that the district

court had not erred in its guidelines application and then vacated




                                    2
the sentence on Booker grounds and remanded for resentencing.               See

id. at 908-11.

       At the resentencing hearing, because Katz presented no new

arguments regarding the appropriate guideline range, the district

court adopted the range that it had previously calculated.                 The

court then considered whether a sentence in that range served the

factors listed in 18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2006).

Focusing on the need for the sentence to reflect the seriousness of

Katz’s offense as well as the vulnerability of many of the victims

that   he   targeted,    the   district    court   also   noted   Katz’s   long

“history of willfully-fraudulent activity, willful disobedience to

lawful orders, willful connivance, scheming, [and] theft.”                 J.A.

285.     The court further explicitly considered Katz’s medical

condition and advanced age as well as the fact that codefendant

Mark Cohn received a 57-month sentence.            Finally, the court noted

that Katz had achieved some degree of rehabilitation during his

time in prison.         In light of all of these factors, the court

imposed a sentence of 72 months imprisonment--25 months below the

low end of the guideline range.



                                     II.

       Katz contends that the district court violated our mandate and

the Sixth Amendment by utilizing the facts found during the first




                                      3
sentencing to determine Katz’s guideline range on remand.          We

disagree.

     Katz points us to nothing in our first opinion that required

the district court to revisit guidelines-related issues that it had

already decided.   Nor did the Sixth Amendment require that the

issues be revisited.   Because the guidelines had the force of law

at the time of the first sentencing, see Booker, 543 U.S. at 233-

34, the factual findings supporting offense level enhancements

served to increase the maximum sentence that the district court was

legally authorized to impose.        And, since the district court,

rather than the jury, made those findings increasing the maximum

punishment, Katz’s Sixth Amendment right to a jury trial was

violated at the first sentencing.    See id. at 235.   In contrast, by

the second sentencing, Booker had already established that the

sentencing guidelines no longer had the force of law, see id. at

245; United States v. Hughes, 401 F.3d 540, 546 (4th Cir. 2005),

and therefore could not establish the maximum sentence to which a

defendant was subject.    Thus, the same enhancements that were

unconstitutional at the first sentencing did not increase the

maximum sentence to which Katz was subject (and therefore were not

unconstitutional) the second time around.*        For all of these


      *
       Katz also argues that the sentence imposed by the district
 court was unreasonable because the district court “failed to
 articulate the disparity of sentences between co-defendants--
 particularly between Mark Cohn and Mr. Katz” and “failed to
 consider Mr. Katz’s significant health problems, infirmity and

                                 4
reasons, the district court did not err by simply adopting the

guidelines range it had previously calculated.     See Hughes, 401

F.3d at 560 & n.19 (vacating sentence when district court correctly

calculated guideline range but committed Sixth Amendment error by

utilizing judicial factfinding to enhance sentence under mandatory

regime, but instructing district court on remand, absent any

changed circumstances, to utilize previously calculated guideline

range to sentence defendant under advisory guidelines regime).



                               III.

     In sum, we affirm Katz’s sentence.     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before us and argument would not aid the

decisional process.


                                                          AFFIRMED




 age.” Br. of Appellant at 19. We disagree. As we indicated in
 our factual summary, the district court explicitly considered each
 of these factors during the sentencing hearing.

                                5